DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 4 408, Fig. 7D 732, 733, and 734, and Fig. 7E 741, 742, 743, and 744.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, 14, and 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Oishi (US 2012/0075672) in view of Uchikawa (US 2016/0204947).
Regarding claims 1 and 19, Oishi discloses a non-transitory computer-readable storage medium storing a program to cause a computer to perform a method for an information processing apparatus searching for an image processing device and a method for an information processing apparatus searching for an image processing device, the method comprising: 
10 broadcasts a search signal via a wireless LAN and receives in response from one or more MFPs 51-53 identification information, such as IP address and name, connection via Bluetooth can also be performed); 
identifying an image processing device satisfying a predetermined condition, based on the predetermined beacon, among one or more image processing devices corresponding to the received predetermined beacon (see paras 46, 49, 69-70, and 79-80, direction and distance information, i.e. position/location information, is calculated based on the responding MFPs 51-53).
Oishi does not disclose expressly issuing a first request for a server certificate to the identified image processing device, by wireless local area network (LAN) communication; performing first acquisition of the server certificate from the image processing device as a response to the first request; determining whether the server certificate acquired in the first acquisition is reliable; and issuing a warning in a case where the server certificate is determined to be unreliable.
Uchikawa discloses issuing a first request for a server certificate to the identified image processing device, by wireless local area network (LAN) communication (see paras 30 and 33, client 102 sends a request for SSL communication and acquires SSL server certificate from the MFP 101 in response); 
102 sends a request for SSL communication and acquires SSL server certificate from the MFP 101 in response); 
determining whether the server certificate acquired in the first acquisition is reliable (see para 80, CPU 205 determines the reliability of the server certificate); and 
issuing a warning in a case where the server certificate is determined to be unreliable (see paras 77 and 81, a warning message is displayed when the server certificate is determined to be unreliable).
Regarding claim 18, Oishi discloses an information processing apparatus searching for an image processing device. the information processing apparatus comprising: 
a memory (see para 31, storage unit 12); and 
a processor in communication with the memory wherein the processor performs (see paras 28 and 30, CPU 111);
receiving a predetermined beacon transmitted from an image processing device (see paras 42-44 and 101, mobile phone 10 broadcasts a search signal via a wireless LAN and receives in response from one or more MFPs 51-53 identification information, such as IP address and name, connection via Bluetooth can also be performed); 
identifying an image processing device satisfying a predetermined condition, based on the predetermined beacon, among one or more image processing devices corresponding to 51-53).
Oishi does not disclose expressly issuing a first request for a server certificate to the identified image processing device, by wireless local area network (LAN) communication; performing first acquisition of the server certificate from the image processing device as a response to the first request; determining whether the server certificate acquired in the first acquisition is reliable; and issuing a warning in a case where the server certificate is determined to be unreliable.
Uchikawa discloses issuing a first request for a server certificate to the identified image processing device, by wireless local area network (LAN) communication (see paras 30 and 33, client 102 sends a request for SSL communication and acquires SSL server certificate from the MFP 101 in response); 
performing first acquisition of the server certificate from the image processing device as a response to the first request (see paras 30 and 33, client 102 sends a request for SSL communication and acquires SSL server certificate from the MFP 101 in response); 
determining whether the server certificate acquired in the first acquisition is reliable (see para 80, CPU 205 determines the reliability of the server certificate); and 
issuing a warning in a case where the server certificate is determined to be unreliable (see paras 77 and 81, a warning message is displayed when the server certificate is determined to be unreliable).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the server certification, as described by Uchikawa, with the system of Oishi.
The suggestion/motivation for doing so would have been to properly identify information for identifying an information processing apparatus thereby increasing communication security (Uchikawa paras 8 and 12).
Therefore, it would have been obvious to combine Uchikawa with Oishi to obtain the invention as specified in claims 1, 18, and 19.

Regarding claim 2, Oishi further discloses wherein the image processing device satisfying the predetermined condition is each of a predetermined number of image processing devices in order of increasing distance from the information processing apparatus, among the one or more image processing devices (see paras 46, 49, and 70, the distance and direction of each MFP from the mobile phone 10 is determined and ranked in order of closest to farthest away and this information is stored in memory).  
Regarding claim 3, Oishi further discloses wherein the predetermined number is one (see paras 46, 49, and 70, the distance and direction of each MFP from the mobile phone 10 is determined and ranked in order of closest to farthest away and this information is stored in memory, at least one device is selected).  
Regarding claim 4, Oishi further discloses wherein the image processing device satisfying the predetermined condition is an image processing device within a predetermined distance from the information processing apparatus (see paras 46, 49, 69-70, and 79-80, direction and distance information, i.e. position/location information, is calculated based on the responding MFPs 51-53).  
Regarding claim 5, Oishi further discloses wherein the image processing device satisfying the predetermined condition is identified based on at least a radio wave strength of the received beacon (see paras 42 and 123-124, radio field intensity can be used to determine relative distance).  
Regarding claim 6, Oishi further discloses wherein the image processing device satisfying the predetermined condition is identified based on a radio wave strength of the received beacon and a transmission radio wave strength included in a packet of the beacon (see paras 42 and 123-124, radio field intensity can be used to determine relative distance).  
Regarding claim 7, Oishi further discloses wherein the image processing device satisfying the predetermined condition is an image processing device in a predetermined direction relative to the information processing apparatus among the one or more image processing devices (see paras 42-44, 46, 49, and 69-70, the distance and direction of each MFP from the mobile phone 10 is determined and ranked in order of closest to farthest away and this information is stored in memory).  
Regarding claim 8, Uchikawa further discloses wherein the warning is information inquiring of a user whether to permit communication with an image processing device from which an unreliable server certificate has been transmitted (see para 81, when a warning message is displayed to a user the user can select a continue button 1001 or a cancel button 1002).  
Regarding claim 9, Uchikawa further discloses further comprising performing encryption communication with an image processing device corresponding to the server certificate determined to be reliable, and an image processing device for which information indicating permission of communication has been received as a response to the issued warning (see paras 80-81, SSL server certificates are a secure and encrypted form of communication).  
Regarding claim 10, Oishi further discloses issuing a second request to each of an image processing device corresponding to the server certificate determined to be reliable, and an image processing device for which - 23 -10201561US01information indicating the permission of communication has been received as a response to the issued warning, the second request being issued for information including a name of the image processing device by wireless LAN communication; and performing second acquisition of the name of the image processing device from the image processing device as a response to the second request (see Fig. 9 and paras 44 and 46, a name, location, IP address of an MFP are received from the MFP by the mobile phone 10).
Regarding claim 12, Oishi further discloses displaying information about the image processing device on a display unit of the information processing apparatus as a search result, based on the information including the name of the image processing device obtained in the second acquisition (see paras 72-73, 75, 93, and 103, an OK button on panel 18 of mobile phone 10 finalizes the selection of an MFP to be used for processing).
Regarding claim 14, Uchikawa further discloses wherein the first request is a request for a server certificate issued to an image processing device supporting Transport Layer Security (TLS) and Secure Sockets Layer (SSL), by wireless LAN communication (see paras 30 and 33, SSL server certificate is supported via wireless LAN communication).
Regarding claim 16, Uchikawa further discloses issuing a request for information including a name of an image processing device in wireless LAN communication to a device other than the image processing device to which the second request is issued when a certain operation is received on the display screen for the search result: and acquiring the information including the name of the image processing device from the image processing device as a response to the request (see Fig. 9 and paras 44, 46, and 103, a name, location, IP address of an MFP are received from the MFP by the mobile phone 10, a MFP is selected by the CPU based on the received information, however, a user can select a new MFP instead of the temporary one selected by the CPU).
Regarding claim 17, Oishi further discloses wherein the predetermined beacon is a Bluetooth beacon (see 101, Bluetooth can be used to connect mobile phone 10 to a MFP 51-53).

Claims 11, 13, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Oishi and Uchikawa as applied to claims 1 and 10 above, and further in view of Wehner et al. (US 2008/0231886).
Regarding claim 11, Oishi and Uchikawa do not disclose expressly wherein the second request is issued in communication using Internet Printing Protocol secure version (IPPS).
Wehner discloses wherein the second request is issued in communication using Internet Printing Protocol secure version (IPPS) (see para 35, IPPS can be used as a communication protocol between a mobile device and a printer).
Regarding claim 13, Oishi and Uchikawa do not disclose expressly automatically displaying a print setting screen, in a state where a device corresponding to the information including the name of the image processing device obtained in the second acquisition is registered as a target for transmission of a print job of the information processing apparatus.
Wehner discloses automatically displaying a print setting screen, in a state where a device corresponding to the information including the name of the image processing device obtained in the second acquisition is registered as a target for transmission of a print job of the information processing apparatus (see paras 32-35 and 46, print settings can be selected by a user).
Regarding claim 15, Oishi and Uchikawa do not disclose expressly performing control to determine whether to carry out wireless LAN communication by IPP or wireless LAN communication by IPPS with an image processing device, based on the received beacon.
Wehner discloses performing control to determine whether to carry out wireless LAN communication by IPP or wireless LAN communication by IPPS with an image processing device, based on the received beacon (see paras 32 and 35, IPP or IPPS can be used as a communication protocol).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine communicating using IPPS, as described by Wehner, with the system of Oishi and Uchikawa.
The suggestion/motivation for doing so would have been to ensure a high level of security when transmitting printing data from a mobile device to a printer thereby avoiding any potential data leaks.
Therefore, it would have been obvious to combine Wehner with Oishi and Uchikawa to obtain the invention as specified in claims 11, 13, and 15.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408.  The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R MILIA/             Primary Examiner, Art Unit 2677